No. 98-10876
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-10876
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TONY PEÑA MENDOZA,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:97-CR-81-2
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Tony Peña Mendoza moves to

withdraw as appellate counsel and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Although Mendoza

was informed by the Clerk’s Office that he was entitled to file a

response to counsel’s Anders brief, he has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    No. 98-10876
                         -2-

5th Cir. R. 42.2.